To me, the result is right, for the simple reason that, under the applicable law of charter and statute, the city has no power to devote public money to the rebuilding of railroad bridges in order to adjust them to a channel change.
Feeling that to some extent the decision is put upon grounds not needing present consideration, I prefer not to express any opinion other than that just indicated. I cannot agree that decision should be put upon the distinction between private and public interest. To me, the interest to be served seems public rather than private. But until the legislature has granted to a city the power to use public money to rebuild railroad bridges, in order to make them fit a change made by federal authority, it cannot lawfully expend money for that purpose. That seems to me the whole case.